Citation Nr: 0921463	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  02-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981 and from February 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2000 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the claims of entitlement to service connection for 
lumbar disc disease, status post L3-4 disckectomy and service 
connection for a psychiatric disorder, to include depression 
and a personality disorder. The Veteran perfected a timely 
appeal to that decision. In June 2002, the Veteran appeared 
and offered testimony at a personal hearing before a Decision 
Review Officer (DRO). A transcript of that hearing is of 
record.

In May 2005, the Board remanded the case to the RO for 
further evidentiary development. Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2007.

In April 2008, the Board again remanded the case to the RO 
for additional evidentiary development.  The RO took steps to 
fulfill the requested development and an SSOC was issued in 
March 2009.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination.  
Good cause is not shown.


CONCLUSION OF LAW

Entitlement to service connection for lumbar disc disease us 
denied.  38 C.F.R. § 3.655 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in March 2003 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in March 2009.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board acknowledges that the VCAA letter discussed above 
does not meet the requirements (of Vazquez-Flores).  Thus, 
the notice in this case is deemed deficient.  In this regard, 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  The Board notes that the July 
2007 SSOC set forth the diagnostic criteria for the 
disability at issue and also included the provisions of 
38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Based on the above, 
the presumption of prejudice is rebutted.  
 
Furthermore any deficiencies in VA's duties to notify the 
Veteran concerning effective date or degree of disability for 
the service connection claim are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award. See, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008). In connection 
with the current appeal service treatment records and VA 
outpatient treatment records have been obtained. A VA 
examination was scheduled, however, the Veteran did not 
report to the assigned location for the examination. Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(b). Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Failure to Report for VA Examination

Under 38 C.F.R. § 3.655(a), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of [§ 3.655] as 
appropriate.  Examples of good cause include, but are not 
limited to m, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2008),.

38 C.F.R. § 3.655(b) provides, when a claimant fails to 
report for an examination scheduled n conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with an other original claim, a 
reopened claim for a benefit with was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2008),.

The term "compensation" means a monthly payment made by the 
Secretary to a Veteran because of a service-connected 
disability.  38 U.S.C.A. § 101 (13).  

The term "service connected" means with respect to 
disability or death that such disability was incurred or 
aggravated in line of duty in the active military, naval or 
air service.  38 U.S.C.A. § 101(16).

Original claim is defined as an initial formal application on 
a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).

The critical issue in this case is whether this claim is an 
original claim for compensation (the initial formal 
application).  It is undebatable that Congress has 
established that the terms "compensation" and "service-
connected" are not interchangeable terms.  If the terms were 
interchangeable, Congress would not have provided separate 
definitions.  Furthermore, the Secretary has defined the term 
original claim as an initial formal application on a form 
prescribed by the Secretary.  In regard to a claim for 
compensation, that formal application is VA Form 21-526 (or 
in this case the 21-526e).  

Although there may be many separate or new claims for service 
connection, section 3.655 is clear that only the original 
claim for compensation (the initial formal application) is to 
be based upon the record.  As noted above, Congress has 
defined compensation as a monthly payment.  Furthermore, the 
Secretary has defined the term original claim to be the 
initial formal application on a form prescribed by the 
Secretary.  The Board also notes that section 3.655(a) does 
not use the term each claim for service connection.  Here, 
the original claim for compensation, (the initial formal 
application) as defined by statute and regulation, was filed 
long ago and filed on the formal application, 21-526e.  The 
original claim for compensation (the initial formal 
application) on a form prescribed by the Secretary was 
received in 1981.  The claim before us may be a new claim for 
service connection, but it is certainly not the original 
claim for compensation (initial formal application) on a form 
prescribed by the Secretary.  Only if the wording in section 
3.655(a) is changed from compensation to service connection 
is a different result reached.  Such would be tantamount to 
tortured reasoning and logic.  Because 38 C.F.R. § 3.665(a) 
does not apply, section 3.655(b) does apply.

Lastly, the above is completely consistent with the guidance 
of Compensation and Pension Service; after referencing the 
concept of original claim and VA form 21-526, it was noted 
that other communications may be considered formal claims if 
they request increased benefits, reopen previously denied 
claims or open a new claim.  VBA warms Original Disability 
Claims Overview M21-1.  Furthermore, in unpublished opinions 
of the General Counsel, it was held that a report of VA 
hospitalization in the case of a service-connected Veteran is 
a claim for increased benefits, even though the disability 
concerned is other than one for which service connection has 
already been established.  This GC opinion referenced two 
prior GC opinions.  Although the opinions concerned a 
different regulation, it does establish that not every new 
claim is considered an original claim for compensation.  
(OPGC September 29, 1981).

As stated, under 38 C.F.R. § 3.655(a), (b) (2008), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

In this case the Veteran originally requested compensation 
for disabilities in March 1981.  That claim was denied in a 
rating decision by the RO in May 1981.  The current 
compensation claim was made in November 1999 and as such is 
not an original compensation claim.

As discussed above, the Board previously reviewed this case 
and remanded back to the RO for further development in April 
2008.  Specifically, the Board found that an additional VA 
examination was necessary to determine the etiology of the 
Veteran's lumbar disc disease.  An examination was scheduled 
and the Veteran was notified by mail in July 2008.  The 
evidence of record indicates that the Veteran failed to 
report for the August 2008 examination.

As the claim was not an original compensation claim and the 
Veteran failed, without good cause, to report to VA 
examination necessary to establish entitlement to 
compensation, the claim must be denied.


ORDER

Service connection for lumbar disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


